— Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, after a jury trial held in absentia, of driving while intoxicated as a felony, arguing, pursuant to People v Parker (57 NY2d 136), that his failure to appear at trial was not voluntary, and that the court therefore erred in proceeding in his absence. Defense counsel failed to object to the trial in absentia (cf., People v Parker, supra, at 139). Furthermore, the record at sentencing establishes that defendant’s failure to appear was voluntary.
We have examined defendant’s remaining arguments on appeal and find them to be without merit. (Appeal from judgment of Orleans County Court, Miles, J. — felony driving while intoxicated.) Present — Callahan, J. P., Denman, Green, Pine and Balio, JJ.